274 P.3d 894 (2012)
249 Or. App. 259
STATE of Oregon, Plaintiff-Respondent,
v.
Kareen Denise WHEELER, Defendant-Appellant.
CR0901560; A145653.
Court of Appeals of Oregon.
Submitted February 22, 2012.
Decided April 4, 2012.
Peter Gartlan, Chief Defender, and Susan Fair Drake, Senior Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Anna M. Joyce, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before BREWER, Presiding Judge, and GILLETTE, Senior Judge.
PER CURIAM.
Affirmed. State v. McLaughlin, 243 Or. App. 214, 258 P.3d 1241, adh'd to as modified on recons., 247 Or.App. 334, 269 P.3d 104 (2011).